 

Exhibit 10.1

 

FIRST AMENDMENT TO MASTER PRODUCT PURCHASE AGREEMENT

 

This First Amendment to Master Product Purchase Agreement (the “Amendment”) is
effective as of May 1, 2017 by and between Smart Sand, Inc., a Delaware
corporation (“Smart Sand”), and Liberty Oilfield Services, LLC, a Delaware
limited liability company (“Buyer”).

Recitals

Whereas, Smart Sand and Buyer have entered into a Master Product Purchase
Agreement, dated March 8, 2017 (the “Agreement”);

Whereas, Smart Sand and Buyer desire to amend the Agreement to modify certain
terms set forth therein; and

Whereas, pursuant to Section 15.1 of the Agreement, the Agreement may not be
changed or amended except by a writing executed by both parties.

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises set forth herein, sufficiency of which is acknowledged by the
undersigned, Smart Sand and Buyer hereby agree as follows:

1.Amendment to the Agreement.  The Agreement shall be amended as follows:

1.1Section 1.1 shall be deleted in its entirety and replaced with the following:

“1.1(i)Subject to the terms and conditions of this Agreement, during the Term
(as defined in Section 7.1), Smart Sand agrees to sell and deliver to Buyer, and
Buyer agrees to purchase and accept from Smart Sand, *** (and in the limited
instances set forth in this Agreement, ***) frac sand products based on the
specifications (the “Specifications”) set forth in Appendix A attached hereto
and incorporated by reference (each a “Product” and collectively, the
“Products”), in the product mix specified in Appendix B attached hereto and
incorporated by reference, and in quantities at least equal to the following
minimum annual and quarterly tonnage amounts (as applicable, the “Minimum Tons
per Year” and “Minimum Tons per Quarter”):

 

Initial Tonnages

 

 

Contract Year

Minimum

Tons per Year

Minimum Tons per

Quarter

1

***

***

2

***

***

3

***

***

 

Additional Tonnages

 

Smart Sand shall use commercially reasonable efforts to obtain up to an
additional *** railcars for purposes of shipping an additional *** tons of
Products per

 

 

ACTIVE\49362770.v2-5/30/17

--------------------------------------------------------------------------------

 

Contract Year. Commencing on the *** (the “Additional Tonnage Commencement
Date”) after Smart Sand notifies Buyer in writing that it has an additional ***
railcars available for shipment of additional Products and, pursuant to
subsection (2) of Appendix C, the parties mutually agree on an increased per ton
railcar usage charge (if necessary), the Minimum Tons per Year and Minimum Tons
per Quarter shall be increased by *** tons per Contract Year and *** tons per
quarter (“Additional Tons”). After the Additional Tonnage Commencement Date
(assuming the Excess Capacity Commencement Date (as defined below) has not
occurred), the Minimum Tons per Year and Minimum Tons per Quarter shall be as
follows:

 

 

Contract Year

Minimum

Tons per Year*

Minimum

Tons per Quarter*

1

***

***

2

***

***

3

***

***

 

*The Additional Tons shall be prorated in the Contract Year and quarter in which
the Additional Tonnage Commencement Date occurs based upon the days remaining in
such Contract Year and quarter.

 

Excess Capacity Tonnages

 

Smart Sand shall use commercially reasonable efforts to obtain up to an
additional *** railcars for purposes of shipping an additional *** tons of
Products per Contract Year. Commencing on the *** (the “Excess Capacity
Commencement Date”) after Smart Sand notifies Buyer in writing that it has
excess capacity available to sell an additional *** tons of Products per
Contract Year, and has an additional *** railcars available for shipment of such
additional Products and, pursuant to subsection (2) of Appendix C, the parties
mutually agree on an increased per ton railcar usage charge (if necessary), the
Minimum Tons per Year and Minimum Tons per Quarter shall be increased by ***
tons per Contract Year and *** tons per quarter (“Excess Capacity Tons”). After
the Excess Capacity Commencement Date, the Minimum Tons per Year and Minimum
Tons per Quarter shall be as follows (assuming the Excess Capacity Commencement
Date occurs after the Additional Tonnage Commencement Date):

 

 

Contract Year

Minimum

Tons per Year*

Minimum

Tons per Quarter*

1

***

***

2

***

***

3

***

***

 

*The Excess Capacity Tons shall be prorated in the Contract Year and quarter in
which the Excess Capacity Commencement Date occurs based upon the days remaining
in such Contract Year and quarter.

 

2

 

 

 

ACTIVE\49362770.v2-5/30/17

--------------------------------------------------------------------------------

 

(ii)If Smart Sand determines, in its reasonable discretion (and notifies Buyer
in writing of its determination), that the railcars designated for shipping
either the Additional Tons or the Excess Capacity Tons (i.e. *** railcars and
*** railcars, as applicable), are insufficient for shipping the Additional Tons
or Excess Capacity Tons, as the case may be, the Additional Tons or the Excess
Capacity Tons (and the Minimum Tons per Year and Minimum Tons per Quarter), as
the case may be, shall be automatically reduced by an amount equal to *** tons
multiplied by the number of additional railcars required to ship the Additional
Tons or the Excess Capacity Tons, as the case may be, as determined by Smart
Sand in its reasonable discretion; provided, however, that if either Smart Sand
or Buyer supplies additional railcars after such reduction, the Additional Tons
or Excess Capacity Tons (and the Minimum Tons per Year and Minimum Tons per
Quarter), as the case may be, shall automatically increase at a rate equal to
the number of additional railcars supplied by Smart Sand or Buyer multiplied by
*** (i.e. Additional railcars* ***), up to the amounts set forth subsection (i)
above.

 

(iii)Nothing in this Agreement shall be construed as limiting either party’s
right to enter into a purchase or sale agreement with respect to any of the
Products with a third party at any time.”

 

1.2Section 1.3 shall be deleted in its entirety and replaced with the following:

“1.3In no event will Smart Sand be required to provide to Buyer, in any given
month during the Term, an aggregate amount exceeding *** percent of the
then-applicable Minimum Tons per Year. Buyer shall submit purchase orders on or
before the 15th day of each month in order for the Products set forth in such
purchase orders to be deemed to be purchased in such month. Buyer shall submit
purchase orders containing evenly spaced delivery intervals and similar
quantities of Products.”

1.3The first paragraph of Section 1.5 shall be deleted in its entirety and
replaced with the following:

“1.5Buyer may choose to defer the purchase of up to a maximum of *** percent of
the then-applicable Minimum Tons per Year each Contract Year until the end of
the Term (each ton, a “Deferred Ton”). Within *** after completion of each
Contract Year or earlier termination of this Agreement (each, a “Determination
Date”), Buyer shall pay to Smart Sand (each, a “Deferment Payment”) an amount
equal to the applicable Contract Price for the Deferred Tons multiplied by the
amount of Deferred Tons on such Determination Date. If Buyer purchases more than
the Minimum Tons per Quarter in any quarter, (i) such excess shall automatically
reduce the Deferred Tons, and (ii) in the following quarter, the Prior Excess
shall be reduced by the amount of such excess. By way of example, (i) if the
Minimum Tons per Year is *** tons, the Deferred Tons are *** tons and Buyer
purchases *** tons in a quarter, then the Deferred Tons will be automatically
decreased to *** and the Prior Excess will be ***, and (ii) if Buyer then
purchases *** tons of Products in the subsequent quarter, the Deferred Tons will
be reduced to *** and the Prior Excess will be *** tons. If Buyer does not pay
any Quarterly Shortfall Payment when due (and fails to cure such nonpayment
within *** after such Quarterly Shortfall Payment is due), Smart Sand may, in
its sole discretion, eliminate Buyer’s deferral right

3

 

 

 

ACTIVE\49362770.v2-5/30/17

--------------------------------------------------------------------------------

 

hereunder by providing written notice of such elimination to Buyer, in which
case Buyer shall promptly (but in no event greater than *** after Smart Sand’s
notice) pay to Smart Sand (A) an amount equal to $*** multiplied by the then
outstanding Deferred Tons, and (B) any outstanding Deferment Payments. At no
time during any Contract Year during the Term may the Deferred Tons exceed ***
percent of the Minimum Tons per Year.”

 

1.4The parenthetical in the second sentence of Section 2.1 stating “(which Smart
Sand railcars shall consist of up to *** railcars for Products)” shall be
deleted in its entirety and replaced with “(which Smart Sand railcars shall be
provided in accordance with the Railcar Usage Agreement)”.

1.5Appendix B to the Agreement shall be deleted in its entirety and replaced
with Appendix B attached hereto.

1.6After the Additional Tonnage Commencement Date, all *** Products shall have
the same Base Price as *** Products, as set forth in Appendix C to the
Agreement.

1.7Subsection (2) of Appendix C shall be deleted in its entirety and replaced
with the following:

“(2)Buyer shall pay to Smart Sand an additional $*** per ton of Products
purchased or required to be purchased hereunder (or, if Smart Sand determines in
its sole discretion that $*** per ton is insufficient for railcar usage for
shipping the Additional Tons or Excess Capacity Tons, such higher amount as
mutually agreed to by Smart Sand and Buyer in connection with the Additional
Tons and Excess Capacity Tons), as set forth in more detail in the Railcar Usage
Agreement.”

 

2.General Provisions.

2.1Defined Terms.  Capitalized terms used and not defined herein shall have
those definitions as set forth in the Agreement.

2.2Successors and Assigns.  The terms and conditions of this Amendment shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Amendment, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Amendment, except as expressly
provided in this Amendment.

2.3Counterparts; Facsimile.  This Amendment may be executed and delivered by
facsimile or pdf signature and in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

2.4Severability.  The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

2.5No Other Changes.  Except as expressly amended by this Amendment, all of the
terms of the Agreement shall remain in full force and effect.

2.6Entire Agreement.  This Amendment, the Agreement and the agreements and
documents referred to herein, together with all the Exhibits hereto and thereto,
constitute the entire

4

 

 

 

ACTIVE\49362770.v2-5/30/17

--------------------------------------------------------------------------------

 

agreement and understanding of the parties with respect to the subject matter of
this Amendment, and supersede any and all prior understandings and agreements,
whether oral or written, between or among the parties hereto with respect to the
specific subject matter hereof.

2.7Press Release.  No press release or other public disclosure shall be made by
the parties hereto with respect to the Agreement, this Amendment or the terms
and conditions set forth herein without the prior written consent of the other
party hereto which consent may be withheld at that party’s sole discretion.
Notwithstanding the foregoing, any party may disclose information regarding the
Agreement, this Amendment or the terms and conditions set forth herein without
the prior written consent of the other party in order to comply with any law,
rule, regulation, or legal or regulatory process (including, without limitation,
in connection with any Securities and Exchange Commission (the “SEC”) review
process or filing requirements) applicable to such party, provided, that such
party shall use reasonable best efforts to obtain confidential treatment from
the SEC or any other court or governmental authority with respect to such
disclosure; and provided further that such party shall, to the extent
practicalble, provide the other party with reasonable advance notice of the
proposed disclosure and an opportunity to review and comment upon it.

[Remainder of this page intentionally left blank]

 

5

 

 

 

ACTIVE\49362770.v2-5/30/17

--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have executed this First Amendment to
Master Product Purchase Agreement as of the date first written above.

 

SMART SAND, iNC.

 

By:

 

/s/ Lee E. Beckelman

Name:

 

Lee E. Beckelman

Title:

 

Chief Financial Officer

 

LIBERTY OILFIELD SERVICES, LLC

 

By:

 

/s/ Ronald Gusek

Name:

 

Ronald Gusek

Title:

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Master Product Purchase Agreement]


 

 

ACTIVE\49362770.v2-5/30/17

--------------------------------------------------------------------------------



APPENDIX B

Product Mix Parameters

Buyer acknowledges the need for a balanced Product sales mix output from Smart
Sand’s facilities.  Therefore, the following shall serve as a benchmark Product
volume mix for each month during the Term.    

 

Initial Tonnages

 

The following product mix shall apply commencing on the first day of Contract
Year 1:

 

Product*

Minimum Monthly Volumes (Tons)

***

***

***

***

Total

***

 

*Subject to availability, as determined by Smart Sand in its sole discretion,
Buyer may, in lieu of purchasing *** and ***, purchase *** and *** Products at
prices mutually agreed to in writing by Buyer and Smart Sand.

 

Additional Tonnages

The following product mix shall apply commencing on the Additional Tonnage
Commencement Date:

 

Product*

Minimum Monthly Volumes (Tons)

***

***

***

***

***

***

Total

***

 

*Subject to availability, as determined by Smart Sand in its sole discretion,
Buyer may, in lieu of purchasing ***, *** and ***, purchase *** Products at
prices mutually agreed to in writing by Buyer and Smart Sand.

 

Excess Capacity Tonnages

The following product mix shall apply commencing on the Excess Capacity
Commencement Date (assuming the Additional Tonnage Commencement Date occurred
prior to the Excess Capacity Commencement Date):

 

Product*

Minimum Monthly Volumes (Tons)

***

***

***

***

***

***

Total

***

 

*Subject to availability, as determined by Smart Sand in its sole discretion,
Buyer may, in lieu of purchasing ***, *** and ***, purchase *** Products at
prices mutually agreed to in writing by Buyer and Smart Sand.

 

 

 

 

ACTIVE\49362770.v2-5/30/17

--------------------------------------------------------------------------------



Appendix B (continued)

 

Product Mix Parameters

 

The following product mix shall apply commencing on the Excess Capacity
Commencement Date (assuming the Additional Tonnage Commencement Date has not
occurred prior to the Excess Capacity Commencement Date):

 

Product*

Minimum Monthly Volumes (Tons)

***

***

***

***

Total

***

 

*Subject to availability, as determined by Smart Sand in its sole discretion,
Buyer may, in lieu of purchasing *** and ***, purchase *** and *** Products at
prices mutually agreed to in writing by Buyer and Smart Sand.

 

 

 

ACTIVE\49362770.v2-5/30/17